Citation Nr: 1752594	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Evaluation of lumbar strain with degenerative arthritis, previously claimed as chronic or mechanical low back pain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Evaluation of depressive disorder, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.  

This matter is before the Board of Veterans Appeals (Board) on appeal from May 2012, January 2014, and October 2014, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2017.  A copy of the hearing transcript has been associated with the claims file.   

The issues of chronic lumbar strain and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's depressive disorder is manifested by chronic sleep impairment, depressed mood, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.130, 4.3, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Rating of Depressive Disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's depressive disorder is currently rated under the schedule of ratings for mental disorders at 30 percent disabling.  An evaluation of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A higher evaluation of 50 percent is not warranted unless there is reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


III.  History

The Veteran filed his claim for depressive disorder on March 9, 2014.  VA granted service connection for depressive disorder from April 30, 2014, the date of receipt of the Veteran's claim.  VA assigned a 30 percent evaluation for depressive disorder based on chronic sleep impairment, depressed mood, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

A September 25, 2014 medical opinion from the Psychologists Mental Health Services of the St. Louis VA indicates that in addition to these increased levels of pain medications, the Veteran finds it necessary to lay down to rest more frequently, many days he likely spends 12- 14 hours lying down.  The increased levels of pain medication and depression medication have severely reduced his social interactions with friends and family.

In September 2014, the Veteran was afforded a VA examination.  He reported that he spends his time primarily at home "laying down, doing a little bit of exercise, doing what I can around the house..."  He described his sleep as disturbed by pain, his activities are limited due to pain, and he spends most of his time watching TV and resting in bed.  He denied any formal mental health treatment.  The Veteran was visibly upset/aggravated with the VA disability process and endorsed that the disability process had caused a worsening of his depressive symptoms.  He reported that he is prescribed morphine for management of pain.  He also reported disturbed sleep secondary to pain and "thinking about things that are going on...the past week I have been a mess thinking about this...I don't trust the VA..."  Ambien was recently prescribed for sleep which he stated has been helpful.  The Veteran reported his mood and pain are better when he sees his mom.  His mood is described as depressed and frustrated.  He reported he feels hopeless with regards to his claims process "this is what is controlling my life...my ability to be on my own, having to worry all the time."  The Veteran reported that he feels he cannot trust anybody anymore and do not have any friends in the area other than his roommate.  The VA examiner had impressions of depressed mood and chronic sleep impairment.  The VA examiner noted that the Veteran arrived on time, appropriately dressed and responded appropriately throughout the examination.  No obvious difficulties with speech, concentration, orientation or fund of knowledge were observed.  The Veteran's agitation was apparent as he made several comments regarding his frustration with VAMC (VA Medical Center) providers, treatment, and the claims process.  He was very obviously experiencing physical discomfort as he frequently shifted in his seat, stood up to stretch, and grimaced throughout the VA examination.  

The Veteran appeared to provide an accurate representation of his current mental health status.  The VA examiner identified other specified depressive disorder.  The VA examiner reported that the Veteran's depressive symptoms appear to be related both to the limitations the Veteran experiences due to his pain condition (i.e., limited mobility/activity) and his frustration with the VA benefits process.  The VA examiner concluded by providing a medical opinion stating that the Veteran's other specified depressive disorder is at least in part related to his pain condition (i.e., pain not well managed, limitations to activities) and in part related to the Veteran's frustration with the VA benefit process.  The VA examiner reported that the depressive symptoms are likely to remit as pain symptoms are more well-managed.  The VA examiner reported that the Veteran has occupational and social impairment that results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

An October 2014 depression screening from the St. Louis VA Medical Center (VAMC) was clinically negative at the time.  At that time, he had not been seen in two years.  The Veteran reported some medication changes.

A February 2017 VA psychology note indicated the Veteran had insomnia, decreased interest attributed to pain, guilt, decreased energy, decreased concentration, decreased appetite, both agitated and retarded psychomotor, "down, irritable, short tempered" mood, and denied any homicidal or aggressive urges.  In addition, the veteran endorsed occasional vague thoughts of death ("sometimes I feel like giving up").  However, he was asked directly and flatly denied any current suicidal ideation, plan, or intent.  He clarified that these thoughts come about at increased times of stress and pain, and come from a sense of perceived helplessness (related to back pain) rather than any desire to self-harm.  He denied any aspects of hopelessness.  He was future-oriented as evidenced by his desire to make contact with his representative and pursue his disability claim.  He was able to affirm that he has no desire to self-harm.  The psychologist opined that the Veteran does not appear to be at imminent risk to harm self or others at this time.  The psychologist opined that the Veteran remained sustainable as an outpatient.

At the March 2017 hearing, the Veteran denied psychotic symptomology or, or hallucinations.  He denied experiencing ritualistic behavior.  He confirmed that his claim is mainly based upon his pain and the lack of concentration and that he is withdrawn and irritable, in addition to lack of sleep, for which he takes medication.  He indicated that he receives care from both a private physician and from VA.

In addition, the Veteran submitted lay statements and a buddy statement concerning increasingly severe constant back pain and medication he has taken for this.


IV.  Analysis

The most probative evidence is the September 2014 VA examination and February 2017 VA psychology note indicating the Veteran's depressive disorder is manifested by chronic sleep impairment, depressed mood, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  He has been assigned a 30 percent rating.  The Board finds that his current symptoms most closely approximate a 30 percent rating.  A higher evaluation of 50 percent is not warranted unless the Veteran exhibits reduced reliability and productivity due to specific symptoms.  That is not the case here, as the most probative evidence does not show that his symptoms are accompanied by flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or memory and judgment impairment.  The Board accepts that he has reduced social interactions and that there are periods of aggravation.  However, he appropriate dress and groomed.  In addition, there was no impairment of speech, concentration, orientation or fund of knowledge.  In addition, VA treatment records suggest his symptoms may wax and wane.  For example, the October 2014 VA treatment record indicates that the Veteran was clinically negative for depression.

Here, a 30 percent evaluation, but no higher, most closely approximates the Veteran's depressive disorder.  This finding is consistent with the findings of the September 2014 VA examination and February 2017 psychology note.  While the Veteran is competent to report that he feels that the disorder is worse than evaluated, the Board finds that his lay statements are outweighed by the contemporary medical evidence of record.  Consequently, a rating for depressive disorder in excess of 30 percent is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for depressive disorder is denied.



REMAND

A remand is necessary for additional development.

I.  Chronic Lumbar Strain with Degenerative Arthritis 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the August 2014 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  Consequently, the Veteran must be afforded a new VA back examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.


II.  Entitlement to a TDIU

The critical issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

In the August 2014 VA back examination, the VA examiner indicated that the Veteran's thoracolumbar spine disability impacts his ability to work.  Thus, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating contained within this Remand, and the Board defers ruling on this matter.  See Harris v. Derwinski, 1 Vet. App. 18 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected chronic lumbar strain.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the thoracolumbar spine.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


